Citation Nr: 0822836	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  08-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for asbestosis, formerly radiogenic pleural plaques. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946 and May 1951 to September 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that continued the veteran's 10 
percent disability rating.  

During the pendency of the appeal a March 2004 Decision 
Review Officer (DRO) decision granted the veteran a 30 
percent disability rating, effective July 2, 2002, the date 
of the claim for an increased rating. 

As a rating higher than 30 percent for the service-connected 
asbestosis is available, and as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that in December 2007, during the pendency of 
the appeal, the veteran withdrew his claim for entitlement to 
service connection for a right knee condition therefore, that 
issue is no longer before the Board. 

The veteran testified before the undersigned Veterans Law 
Judge in May 2008 by video conference; the Board notes that 
at the hearing the veteran stated that he no longer wanted a 
Travel Board hearing. 

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's asbestosis disability is manifested by 
required outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 100 percent for asbestosis, formerly radiogenic 
pleural plaques, has been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.7, 4.97 
including Diagnostic Code 6899-6833 (2007).  

2.  The issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) is moot.  Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As the veteran's increased rating claim is being fully 
granted and the TDIU claim is being dismissed as moot, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.  


II. Analysis

I. Increased Rating for Asbestosis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran was granted a 30 percent disability rating for 
asbestosis effective July 2, 2002 under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, The General Rating Formula for 
Interstitial Lung Disease.  Under Diagnostic Code 6833 a 10 
percent disability rating is warranted when the Forced Vital 
Capacity (FVC) of 75- to 80-percent predicted value, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66- to 80-percent 
predicted.  A 30 percent disability rating is warranted when 
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65-percent predicted.  A 60 percent disability rating is 
warranted when FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with cardio 
respiratory limitation.  A 100 percent disability rating is 
warranted when FVC less than 50 percent of predicted value, 
or; DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardio respiratory limitation, or; cor pulmonale (right 
heart failure) or pulmonary hypertension, or; requires 
outpatient oxygen therapy.

At the veteran's September 2002 VA examination he was on 
Servent with 2 inhalations twice daily, Atrovent with 2 
inhalations four times a day, Albuterol 2 inhalations four 
times a day, Flovent 2 inhalation twice a day, and 5 mg of 
Prednisone as needed every day.  His oxygen saturation by 
pulse oximeter (SPO2) on room air was 95 percent.  When the 
veteran walked on a level surface for about 200 meters he 
produced an SPO2 of 90-91 percent.  The examiner stated that 
a review of the most recent pulmonary function tests dated 
February 2002 revealed them to be remarkable for reduced FEV-
1 at 1.06 liter, or 36 percent of predicted, a reduced FVC of 
2.07, or 57 percent of predicted, with a reduced ration at 51 
percent.  After bronchodilator there was a 300 ml gain in 
FVC. 

VA outpatient treatment records dated from January to October 
2002 show severe chronic obstructive pulmonary disease which 
requires outpatient oxygen therapy.  In March 2002 it was 
indicated that that he should use oxygen with exertion and 
while sleeping.  In October 2020, it was noted that he was to 
use oxygen during the night and for exertion.

At the veteran's July 2007 VA examination it was noted that 
the veteran had multiple hospital admissions for pneumonia 
and chronic obstructive pulmonary disease.  It was also noted 
that the veteran was oxygen dependent and the pulmonary 
function tests revealed a very severe obstructive ventilator 
defect.  There was no response to bronchodilators, lung 
volume suggested air trapping, and the findings were 
consistent with a diagnosis of pulmonary emphysema.  He also 
had a productive cough of sputum and severe dyspena on 
exertion.  He used a rascal for mobility.  For treatment he 
was on oxygen, Prednisone, Mometasone, Formoterol, Albuterol, 
Ipratropium Bromide nebulizer, and Albuterol inhaler.  

The examiner noted that a February 2007 echocardiogram 
revealed normal right ventricle in size and function; 
however, there was no evidence of cor pulmonale or pulmonary 
hypertension.  His February 2007 x-ray studies revealed 
chronic obstructive pulmonary disease with hyperinflated 
lungs and flattening of the meni-diaphragms.  There was no 
evidence of congestive heart failure or thoracic kyphosis.  

The veteran's spirometry results for FVC predicted was 2.92, 
pre-drug reported was 1.56, and post-drug reported was 1.49; 
FEV1 predicted was 2.24, pre-drug reported was .74, and post-
drug reported was .70; FEV1/FVC was 78.08 percent predicted, 
pre-drug reported was 47.74, and post-drug reported was 
46.69;  FEV3 predicted was 2.77, pre-drug reported was 1.15, 
and post-drug reported was 1.13; FEV3/FVC predicted was 94.92 
percent, pre-drug reported was 73.69, and post-drug reported 
was 75.75; FEF 25-75% predicted was 2.2, pre-drug reported 
was 1.30, and post-drug reported was .89; FEFmax predicted 
was 6.89, pre-drug reported was 1.30, and post-drug reported 
was .89.
 
After careful review of the veteran's various VA treatment 
records the Board notes that they are consistent with his 
symptoms as described hereinabove and that they specifically 
stated that he has very severe lung disease and is on 
medication and oxygen to help his breathing.  

The veteran testified that he was on oxygen 24 hours a day 7 
days a week, took 12 pills a day, a nebulizer, and used a 
twist inhaler.  Due to fatigue he napped every day for an 
hour and then went to bed at 5:45 p.m. He also used an 
electric scooter and a walker to get around.  He stated that 
he had to stop and increase his oxygen just to get to his 
hearing. 

After careful review of the veteran's testimony, VA 
examinations, and VA treatment notes and comparing them to 
the rating criteria the Board accordingly finds that the 
veteran's asbestosis more closely approximates the criteria 
for a 100 percent disability rating since he requires 
outpatient oxygen therapy and has had that requirement during 
the entire appeal period.  Given the facts in this case, the 
Board finds that an increased 100 percent rating for the 
veteran's asbestosis is warranted.   


II. Entitlement to TDIU

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2007).  Since the veteran 
is entitled to a 100 percent rating for his asbestosis on a 
schedular basis; and, as the total rating has been made 
effective for the entire period encompassing the TDIU claim, 
the claim for a TDIU is rendered moot.  See Vettese, supra 
("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland, supra.




ORDER

An increased rating of 100 percent for asbestosis, formerly 
radiogenic pleural plaques, is granted, subject to the 
regulations controlling the award of VA monetary benefits.  

The issue of entitlement to TDIU is dismissed.   




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


